Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1897 Page 1 of 60




  James E. Magleby (7247)
   magleby@mcg.law
  Christine Greenwood (8187)
   greenwood@mcg.law
  Adam Alba (13128)
   alba@mcg.law
  MAGLEBY CATAXINOS & GREENWOOD, PC
  170 South Main Street, Suite 1100
  Salt Lake City, Utah 84101-3605
  Telephone: 801.359.9000
  Facsimile: 801.359.9011

  Attorneys for Plaintiff Purple Innovation, LLC

                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

  PURPLE INNOVATION, LLC,                          CONSOLIDATED FIRST AMENDED
                                                   COMPLAINT
         Plaintiff,
                                                   AND
  v.
                                                   DEMAND FOR JURY TRIAL
  RESPONSIVE SURFACE
  TECHNOLOGY, LLC, PATIENTECH,
  LLC, and ROBERT GOLDEN,

         Defendants, Counterclaim
         Plaintiffs, and Third-Party
         Plaintiffs,

  v.

  PURPLE INNOVATION, LLC, GARY
  DICAMILLO, ADAM GRAY, JOSEPH
  MEGIBOW, TERRY PEARCE, TONY                      REDACTED
  PEARCE, and JOHN DOE NOS. 1-4,
                                                   Civil No.: 2:20-cv-708
         Counterclaim Defendant and
         Third-Party Defendants.                   Honorable Robert J. Shelby


         In accordance with the Court’s Memorandum Decision and Order Granting
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1898 Page 2 of 60




  Motion to Consolidate, which consolidated into this case a later-filed action styled

  Responsive Surface Technology, LLC v. Purple Innovation, LLC, et al., Case No 2:20-

  cv-00727-CBB-CMR, Plaintiff Purple Innovation, LLC (“Plaintiff” or “Purple”) through

  counsel MAGLEBY CATAXINOS & GREENWOOD, PC, submits this Consolidated First

  Amended Complaint and Demand for Jury Trial, and alleges and complains against

  Responsive Surface Technology, LLC (“ReST”), PatienTech, LLC (“PatienTech”), and

  Robert Golden (“Golden”) (collectively, “Defendants”) as follows:

                                         INTRODUCTION

         1.     This case involves




         2.     Starting in late 2019,




                                               2
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1899 Page 3 of 60




         3.




         4.     After the parties




         5.     Purple has registered trademarks on its name, “Purple,” and the stylized

  mark Purple, for use with mattresses and related products. Purple has common law

  trademark rights in and a pending trademark registration for the mark “Purple Grid™.”

  Purple has patents on its Purple Grid™.

         6.     Purple’s intellectual property rights also include the trade dress related to

  its products, include (i) the use of the color purple in conjunction with mattresses,

  pillows, and seat cushions; (ii) images of the Purple Grid™ material; and (iii) the



                                               3
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1900 Page 4 of 60




  appearance, shape, texture, and design of its purple-colored Purple Grid™.

         7.     Almost as soon as




         8.




         9.     In November 2020, and despite receiving only 202 Purple Grid™ units,

  Defendants increased ReST’s marketing activities and infringement of Purple’s

  intellectual property rights, including by heavily promoting the “ReST Bed with Purple

  Grid” (sometimes also the “Purple Grid™ ReST Bed”) through a “Black Friday” sale.

         10.    The marketing by ReST of the Purple Grid™ ReST Bed was and is a

  violation of Purple’s intellectual property rights, including trademark infringement, trade

  dress infringement, and patent infringement.

         11.    Among other things, ReST has been using Purple’s trademarks and trade

  dress, and its display of Purple’s patented products, to generate attention and drive

  internet traffic to ReST’s website. ReST has done so even though it has accepted more

  than 202 orders for products with the Purple Grid™, and has thus been deceiving



                                               4
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1901 Page 5 of 60




  consumers by selling them products that it cannot deliver (the “Overselling”). In addition

  to trademark, trade dress, and patent infringement, Defendants’ Overselling constitutes

  (among other additional claims) false advertising and unfair competition.

         12.    Due to the Overselling, Defendants ReST and PatienTech have not been

  able to fulfill orders placed by customers. Rather than truthfully informing consumers

  that it does not have enough Purple Grid™ to fulfill their orders, Defendants have made

  false statements to consumers about the reasons for its inability to deliver the Purple

  Grid™ Rest Bed products, failed to disclose to consumers its Overselling conduct, and

  falsely claimed that the reason for the delay is the fault of Purple, including by telling a

  group of consumers that the delay was “because of the issues Purple was having in

  producing their Grids.”

         13.    On December 11, 2020, the Court issued a Temporary Restraining Order

  (“TRO”) directing that Defendants cease using Purple’s intellectual property, including

  its trademarks.

         14.    Defendants have failed to comply with the TRO and are therefore in

  contempt. Rather than comply with the letter or the spirit of the TRO, Defendants have

  removed the word “Purple” from its website, but they have continued to use Purple’s

  trade dress, including the exact same images of Purple’s patented Purple Grid™ that

  were used before the TRO. In addition, Defendants continue to use Purple’s

  trademarks through Google search, and continue the Overselling conduct.

                                         THE PARTIES

         15.    Purple is a Delaware limited liability company with its principal place of



                                                5
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1902 Page 6 of 60




  business in Lehi, Utah.

         16.    Purple’s members are Purple Innovation, Inc., a publicly traded Delaware

  Corporation with its principal place of business in Utah County, Utah, and a number of

  individuals, all of whom are citizens of Utah.

         17.    Defendant PatienTech is a Delaware limited liability company with its

  principal place of business in Morning View, Kentucky.

         18.    PatienTech’s members are (1) Elements of Rest, Inc., a Georgia

  corporation with its principal place of business in Roswell, Georgia; (2) Takano Co.,

  Ltd., a corporation headquartered in Japan; (3) Rebel Forces, LLC, a limited liability

  company located in Massachusetts; (4) MV-PT Investors LLC, a Delaware limited

  liability company with its principal place of business in New York; and (5) and individual

  citizens of Kentucky, New York, Florida, and Canada.

         19.    Defendant ReST is a Delaware limited liability company with its principal

  place of business in Georgia.

         20.    ReST’s members are PatienTech and a company known as Hilding

  Anders US Corp. (“Hilding Anders”). Upon information and belief, Hilding Anders is a

  Delaware corporation headquartered in Sweden.

         21.    Upon information and belief, Defendant Golden is a resident and citizen of

  Kentucky.

                                JURISDICTION AND VENUE

         22.    This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)

  because Defendants and their members are citizens of different states than Plaintiff,



                                               6
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1903 Page 7 of 60




  and the amount in controversy exceeds $75,000, excluding interest and costs.

         23.     This Court has original jurisdiction over the Lanham Act claims herein

  under 15 U.S.C. § 1125(a).

         24.     This Court has original jurisdiction over the patent, trademark, and unfair

  competition claims herein under 28 U.S.C. § 1338.

         25.     This Court has supplemental jurisdiction over the state law claims herein

  under 28 U.S.C. § 1367.

         26.     This Court has personal jurisdiction over Defendants because they are

  engaged in regular and substantial business in the State of Utah and the District of

  Utah. In addition, Defendant ReST has voluntarily submitted to the Court’s jurisdiction

  by filing a separate lawsuit against Purple and certain individuals in this Court.

         27.     This Court also has personal jurisdiction over Defendants under Utah

  Code Ann. § 78B-3-205(1)-(3) because Defendants have transacted business in Utah,

  have contracted to supply services or goods in Utah, and have caused tortious injury

  within the State of Utah.

         28.     This Court also has personal jurisdiction over Defendants under




         29.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) and (3)

  because a substantial part of the events or omissions giving rise to one or more of the

  claims at issue occurred within this district and Defendants are subject to personal

  jurisdiction in this Court.



                                               7
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1904 Page 8 of 60




                                 GENERAL ALLEGATIONS

                                          The Parties

         30.    Purple is a highly successful company headquartered in Utah, with over

  1,475 employees.

         31.    Purple is focused on developing and bringing to market innovative and

  technologically advanced comfort products, including mattresses, pillows, cushions,

  sheets, and related products. Purple is well known for its products, including the

  original Purple® Mattress, and for its Hyper-Elastic Polymer® grid, also known as the

  “Purple Grid™,” a gel-based cushion with thousands of air channels that provides a cool

  and comfortable surface for sleeping or sitting.

         32.    ReST and PatienTech manufacture and sell a product sometimes known

  as the “ReST Bed™” which incorporates what is known as “smart bed” technology. The

  technology utilized in connection with the ReST Bed™ includes components referred to

  as the “pump,” “sensor,” “bladder,” and the “ReST Bed App.” Defendants advertise the

  bed as “The World’s First Smart Bed.”

         33.    Golden is the founder and Chief Executive Officer of Defendants ReST

  and PatienTech.

         34.    Golden is involved in and directs the day-to-day decisions and

  management of ReST and PatienTech.

         35.    Golden has a direct or indirect financial interest in ReST and PatienTech.

         36.    Golden is responsible for the marketing by Defendants ReST and

  PatienTech, is actively involved in these Defendants’ business activities, has the right



                                               8
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1905 Page 9 of 60




  and ability to supervise these Defendants' business activities, has personally

  participated in and directed these Defendants’ infringing activity, has authorized and

  approved these Defendants’ infringing activity, and continues to allow and direct these

  Defendants’ infringing activity, despite knowledge of Purple’s trademarks, trade dress

  and patent rights.

                                   Purple’s Trademarks

        37.     Purple owns U.S. Trademark Reg. No.5,659,565 and U.S. Trademark

  Reg. No. 5,6598,66 (the “Registrations”), for the use of the stylized mark PURPLE and

  the standard character mark PURPLE in conjunction with goods and services related to

  mattresses.

        38.     Since the date of issuance of the Registrations, the Purple marks have

  been continuously used in interstate commerce, and notice has been given to the public

  that the marks are registered trademarks by affixing notice provided in 15 U.S.C.

  § 1111.

        39.     Purple also has common law trademark rights, including for the mark

  “Purple Grid™”, which refers to the distinctive Hyper-Elastic Polymer® grid developed

  by Purple (and upon which Purple has multiple patents, as described below).

        40.     A trademark application is pending for the mark “Purple Grid™.”

        41.     The Purple marks are inherently distinctive when used in connection with

  Purple’s goods and services.

        42.     Due to the continual use of the marks by Purple, the marks have come to

  indicate a single source of Purple’s goods and services.



                                              9
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1906 Page 10 of 60




                                       Purple’s Patents

          43.   United States Patent No. 7,964,664 (the “‘664 Patent”), entitled “Gel with

  Wide Distribution of MW in Mid-Block,” was duly and legally issued by the United States

  Patent and Trademark Office on June 21, 2011. Purple is the owner of the ‘664 Patent.

  A true and correct copy of the ‘664 Patent is attached hereto and incorporated herein by

  reference as Exhibit 1.

          44.   United States Patent No. 8,919,750 (the “‘750 Patent”), entitled

  “Cushioning Elements Comprising Buckling Walls and Methods of forming Such

  Cushioning Elements,” was duly and legally issued by the United States Patent and

  Trademark Office on December 30, 2014. Purple is the owner of the ‘750 Patent. A

  true and correct copy of the ‘750 Patent is attached hereto and incorporated herein by

  reference as Exhibit 2.

                                    Purple’s Trade Dress

          45.   Purple has more than one trade dress. For purposes of this action,

  however, Purple brings claims related to (i) the use of the color purple in conjunction

  with mattresses; (ii) images of grid material for mattresses; and (iii) the appearance,

  shape, texture, and design of its purple-colored Purple Grid™ for mattresses

  (collectively, the “Purple trade dress” or “Purple’s trade dress”).

          46.   As noted, Purple is well known for its original Purple® Mattress, and for its

  Hyper-Elastic Polymer® grid, also known as the Purple Grid™, a gel-based cushion

  with thousands of air channels that provides a cool and comfortable surface for sleeping

  or sitting.



                                                10
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1907 Page 11 of 60




        47.    Purple has always used purple as the color for the Purple Grid™, and a

  purple color scheme for its advertising and marketing of its products in general.

        48.    The Purple Grid™ has also always been prominently featured in Purple’s

  marketing and advertising.

        49.    Perhaps the best-known example of the role of the Purple Grid™ in

  Purple’s marketing and advertising is found in what is sometimes termed the “Goldilocks

  video,” a humorous video that can be found on YouTube and which helped propel

  Purple to its early success. [https://www.youtube.com/watch?v=4BvwpjaGZCQ].

        50.    Sometimes titled “How to Use a Raw Egg to Determine if Your Mattress is

  Awful,” the Goldilocks video prominently features the Purple Grid™, which first appears

  at the ninth-second of the 3 minute, 58 second video. The Purple Grid™ is shown in

  conjunction with what is sometimes known as the “egg test,” as follows:




                                              11
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1908 Page 12 of 60




  [https://www.youtube.com/watch?v=4BvwpjaGZCQ at 17].

        51.    Purple’s website “purple.com” has also consistently focused upon and

  displayed the Purple Grid™.

        52.    The importance of the Purple Grid™ to Purple’s market position is

  demonstrated by the slogans “No Other Mattress Can Compare” and “Nobody else has

  our Grid,” contained in the main mattress page of Purple’s website:




  [https://purple.com/mattresses].

        53.    Each of the mattresses currently sold on the website includes an image of

  the Purple Grid™, including the original Purple Mattress®, the Purple Hybrid, and the

  Purple Hybrid Premier:




                                             12
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1909 Page 13 of 60




  [https://purple.com/mattresses/purple-bed].

        54.      Similarly, the Purple Grid™ is prominently featured on the page for “Kid

  Mattresses”:




  [https://purple.com/bedding/kids].


                                                13
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1910 Page 14 of 60




        55.    The Purple Grid™ is also the subject of a video on purple.com, titled

  “What is the Purple Grid?”:




  [https://purple.com/mattresses/purple-bed].

                                The

        56.    In late 2019,




        57.




                                                14
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1911 Page 15 of 60




        58.



        59.




        60.




        61.




        62.




        63.



                                       15
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1912 Page 16 of 60




        64.




        65.




        66.




                                       16
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1913 Page 17 of 60




        67.




        68.




        69.




        70.




        71.



                                       17
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1914 Page 18 of 60




        72.




        73.



        74.



        75.




        76.



        77.




        78.




                                       18
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1915 Page 19 of 60




        79.




        80.




        81.



        82.




        83.




        84.



                                       19
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1916 Page 20 of 60




        85.




        86.



        87.




        88.




        89.



        90.




        91.




                                       20
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1917 Page 21 of 60




        92.




        93.




        94.




        95.




                                       21
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1918 Page 22 of 60




      Defendants Falsely Claim a Verbal Agreement Regarding Purple’s Toppers

        96.    On August 18, 2020, Golden again emailed Megibow, this time requesting

  that Purple continue to supply ReST with Purple’s toppers for use with the Rest Bed™.

        97.




        98.    On August 19, 2020, Golden emailed Megibow once again, this time

  falsely asserting that Purple had orally committed to continue to supply the Purple

  Grid™ toppers and allow ReST to continue to use the Purple brand in the promotion of

  the ReST Bed.

        99.    Defendants’ claim that Purple agreed to sell additional Purple Grid™

  toppers or to allow ReST to continue to use Purple’s intellectual property is

  unequivocally false.

                          Purple’s August 24, 2020 Notice Letter

        100.   On August 24, 2020,




                                              22
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1919 Page 23 of 60




        101.   Purple also




        102.   Purple indicated




        103.   Despite Defendants’




        104.   For example, ReST heavily promoted the “ReST Bed™ with the Purple

  Grid” on its website restperformance.com, as shown in the following example captured

  in October 2020:




                                            23
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1920 Page 24 of 60




        105.   As another example, the following is a screenshot from the main page of

  restperformance.com as of October 2020:




                                            24
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1921 Page 25 of 60




                             Purple’s Files its Complaint (“Purple I”)

         106.    On October 13, 2020, Purple filed its first Complaint in this matter (“Purple

  I” or the “First Case”).

         107.    The Complaint brought claims for




         108.    Because of the filing of the Complaint, and because Purple was aware

  that only 202 of the Purple Grid™ toppers had been delivered to ReST




                                                25
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1922 Page 26 of 60




                ReST Files a Separate Complaint Against Purple (“Purple II”)

         109.    Defendants did not, however cease use and infringement of Purple’s

  intellectual property.

         110.    Instead, a few days Purple filed the Complaint in this case, and even

  though it was fully aware of Purple I, ReST filed a separate, retaliatory action (“Purple II”

  or the “Second Case”) against Purple and certain individuals it designated as “the

  Board.” [Complaint, Purple II, Case No. 2:20-cv-00727, Doc. 22].

         111.    In Purple II, ReST confirmed in multiple places that it had more orders for

  products with the Purple Grid™ than it had units to deliver; that is, ReST confirmed its

  Overselling conduct.

         112.    For example, ReST admitted as follows:

               47.    ReST sold, sells, and has received orders for hundreds of
         the Purple-branded ReST Bed™ through direct online sales on ReST’s
         website as well as in dozens of retail stores.

                 48.    ReST also arranged for the Purple-branded ReST Bed™ to
         be sold through a popular television shopping channel, where it was
         anticipated that the bed would sell 5,000 units per month for a total of $25
         million in sales through that shopping channel alone.

                49.    The ReST and Purple partnership was announced through a
         number of media platforms throughout the months of July and August
         2020, leading to greater demand for the product and a significant sales
         increase for ReST. . . .

  [Purple II Complaint ¶¶ 47-49].

         113.    ReST confirmed that as of October 2020, it did not have any more Purple

  Grid™ units to sell:

                55.   ReST’s inability to purchase Purple Grids from Defendant
         Purple at the agreed upon prices and receive those Purple Grids in a
         timely manner has created a significant backlog of unfulfilled orders.


                                               26
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1923 Page 27 of 60




  [Purple II Complaint ¶ 55 (emphasis added), Doc. 22].

           114.   Similarly, ReST stated that:

                     67.    ReST is unable to construct the Purple-branded version of
           the ReST Bed™ without the Purple Grids, and therefore ReST is unable to
           fulfill orders for the Purple-branded version of the ReST Bed™.

                  ...

                  96.    As a result of Defendant Purple’s refusal to provide Purple
           Grids, ReST has been unable to fulfill customer orders and has been
           unable to fulfill its obligations to advertise and sell the Purple-branded
           version of the ReST Bed™.

  [Purple II Complaint ¶¶ 67, 96].

   Defendants’ Black Friday Advertising and Continuing Infrignement,
                 and Other Violations of Purple’s Intellectual Property Rights

           115.   Despite ReST’s allegations in Purple II, establishing that ReST had more

  orders for Purple Grid™ units than inventory to fill the orders, Defendants embarked

  upon a new and aggressive marketing campaign to purportedly sell the Purple Grid™

  Rest Bed – using Purple’s intellectual property – as the holidays approached.

           116.   For example, on Tuesday, November 17, 2020, ReST sent out an e-mail

  blast with a subject line of “Black Friday Sale!,” which used Purple’s trade dress and

  marketed among other things a product called the “ReST Original with Purple Smart

  Beds:”




                                                 27
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1924 Page 28 of 60




  [2020/11/17 Black Friday Sale E-mail Blast (highlighting added).

        117.   After receiving the November 17, 2020 Black Friday Sale e-mail blast,

  Purple investigated further and discovered Defendants have continued to heavily

  market the Rest Bed™ with Purple Grid™ using Purple’s name and intellectual


                                             28
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1925 Page 29 of 60




  property, including images of Purple’s patented products.

         118.   For example, the ReST website marketed the “ReST Original Smart Bed

  with Purple,” including as follows:




  [2020/11/18 restperformance.com].

         119.   Indeed, ReST continued to dedicate a large portion of its website to

  marketing the Rest Bed with the Purple Grid™, prominently displaying Purple’s

  patented grid – and also acknowledging Purple’s common law trademark rights to

  “Purple Grid™” by including the “™” symbol:




                                              29
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1926 Page 30 of 60




  [2020/11/18 restperformance.com/purple-grid].

        120.   ReST also purchased top-spot listings on Google:




  [2020/11/18 Google search results].

        121.   A Google search on a mobile device similarly revealed that ReST was

  marketing a “ReST Bed - Now Made With Purple Grid”:



                                           30
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1927 Page 31 of 60




  [2020/11/18 Google search results].

        122.   ReST’s use of Purple’s intellectual property has also allowed ReST and its

  Purple-related marketing to appear prominently in organic search results.

      Defendants Refuse to Cease Use of Purple’s Intellectual Property,


        123.   As noted,




        124.   Independently,




        125.   In addition, on Wednesday, November 18, 2020, the day after discovering

  ReST’s Black Friday email blast featuring the “ReST Original with Purple Smart Bed,”



                                             31
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1928 Page 32 of 60




  Purple sent a cease and desist letter demanding that ReST cease the use of Purple’s

  name and trademarks. Purple requested a response by Friday, November 20, 20202.

        126.   On Friday, November 20, 2020, Defendants’ counsel replied, stating that

  Defendants would not stop using Purple’s name or trademarks.

        127.




        128.




                                            32
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1929 Page 33 of 60




         “Upon termination or expiration of this Agreement, [ReST] shall
         immediately discontinue all use of Purple’s intellectual property rights
         except as may otherwise be agreed in writing by [ReST] and Purple.”

  [Ad Spend Agreement § 1.21 (emphasis added), Ex. 4 to Motion for TRO].

         “Upon termination of this Agreement or upon the request of either party,
         the other party will discontinue the use of the name ‘Purple’ or ‘ReST’ and
         thereafter will not use the other party’s name or trademarks in any manner
         unless agreed in writing by the parties.”

  [Ad Spend Agreement § 1.23 (emphasis added), Ex. 4 to Motion for TRO].

                                Defendants’ False Statements

         129.    As noted, Defendants continued to market products using the Purple

  name, trademarks, patented design, and trade dress, even though doing so meant it

  was taking orders and money from customers for products that Defendants did not have

  to sell, i.e., Overselling.

         130.    Defendants thus confused and deceived customers purchasing the Purple

  Grid™ Rest Bed into believing that Defendants did, in fact, have the capacity to fulfill the

  orders and deliver the products that the consumers had paid for. But this was not

  Defendants’ only deceptive conduct in conjunction with its misuse of Purple’s intellectual

  property.

         131.    In addition, Defendants made false and disparaging statements about

  Purple, telling customers who have placed orders for or expressed interest in

  purchasing the Rest Bed™ with Purple Grid™ that ReST would have product to ship in

  late December, and falsely blaming Purple for any delays in shipment.

         132.    For example, in an email sent by ReST’s customer service department to

  a purchaser of the Purple Grid™ Rest Bed, ReST stated as follows:



                                               33
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1930 Page 34 of 60




        133.   Upon information and belief, ReST sent at least twenty-four (24) identical

  emails to customers, and made similar statements in response to other customer

  inquiries, such as through online chats or telephone conversations with its customer

  service department.

                                The TRO Motion and TRO

        134.   On November 23, 2020, Purple filed a Motion for Temporary Restraining

  Order and Preliminary Injunction (“TRO Motion”).

        135.   The TRO Motion was briefed by the parties, and argued to the Court on

  Friday, December 11, 2020.

        136.   On the evening of that same day, December 11, 2020, the Court issued a

  Temporary Restraining Order (the “TRO”). [TRO, ECF 63].

        137.   Paragraph 8 of the TRO provides as follows:

               8.       Therefore, under Rule 65 of the Federal Rules of Civil


                                             34
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1931 Page 35 of 60




        Procedure and 15 U.S.C. § 1116(a), Plaintiff is entitled to a temporary
        restraining order and Defendants are ordered as follows:

                      a.       Defendants are ordered to immediately discontinue all
               use of Purple’s intellectual property rights including Purple’s name,
               brand, and the Marks. Excepted from this order are necessary,
               neutral references to Purple’s name and Marks made in customary
               and regular invoices or related communications with customers
               related to fulfilling existing orders.

                      b.     Defendants are ordered immediately to cease
               marketing, promoting or advertising any product utilizing or
               integrating any Purple product, including but not limited to the Rest
               Bed™ incorporating the Purple Grid™. Any current marketing,
               promoting, or advertising utilizing Purple’s intellectual property,
               including Purple’s name, brand, and the Marks, including use on
               Defendants’ website and Google ads, must be withdrawn, removed,
               or corrected by no later than Monday, December 14th at 12:00 p.m.
               (Midnight) (EST).

                      c.     Defendants are enjoined from making any
               statements concerning Purple, its name, its brand, or its Marks that
               implies any continuing relationship between the companies.
               Defendants further are enjoined from making any statement to
               customers, or potential customers, stating or implying that Purple is
               the source of any delay or inability to fulfill Defendants’ customer
               orders.

        138.   The requirements of paragraph 8 of the TRO went into effect at midnight

  Eastern Standard Time on Monday, December 14, 2020. [TRO ¶ 8.b].

        139.   The TRO applies not only to the named Defendants, but also to those

  persons acting in concert with them:

               9.     In accordance with Rule 65(d)(2), this Order is binding on
        Defendants and their officers, agents, servants, employees, and attorneys,
        as well as persons who are in active concert or participation with
        Defendants and/or Defendants’ officers, agents, servants, employees,
        and/or attorneys.

  [TRO ¶ 9]. Such persons include, without limitation, Robert Golden.




                                             35
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1932 Page 36 of 60




                              The Preliminary Injunction Order

         140.    On December 18, 2020, Defendants stipulated to entry of a preliminary

  injunction order with the same terms as the TRO.

         141.    On December 18, 2020, the Court entered a Preliminary Injunction Order

  (the “Preliminary Injunction”).

                Defendants Violate the TRO and Preliminary Injunction , and
                     Continue to Infringe Purple’s Intellectual Property

         142.    Rather than comply with the Court’s TRO, or the Preliminary Injunction,

  the Defendants implemented a careful plan to undermine and skirt the language, spirit,

  and intent of the TRO.

                                      The ReST Website

         143.    Specifically, although the Defendants removed the word “Purple” and the

  mark “Purple Grid™” from its website, they have continued to use the purple color

  scheme, including in conjunction with the Purple Grid™, continued to sell or offer for

  sale the Purple Grid™ (albeit under a different name), and continued the Overselling

  conduct by continuing to offer for sale and take orders for a product that it did not have.

         144.    Defendants simply changed the name of the product from the “ReST Bed

  with Purple Grid™” to the “Rest Gel Grid,” and continued to use the exact same images

  of the Purple Grid™ that had previously been on the site:




                                               36
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1933 Page 37 of 60




  [2020/12/15 5:07 p.m. capture of https://restperformance.com/product/rest-bed-with-gel-

  grid/]. These images reflect infringement of Purple’s patents and trade dress.

        145.   The Rest Gel Grid homepage is virtually identical to the images previously

  used to promote the ReST Bed with Purple Grid™ from October 2020:




                                             37
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1934 Page 38 of 60




        146.   Similarly, after the TRO was entered the Defendants simply changed the

  name of the product from the “ReST Bed with Purple Grid™” to the “Rest Gel Grid” on

  the “Buy Now” page of the website, but continued to use the exact same images of the

  Purple Grid™ that had previously been on the site:




                                            38
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1935 Page 39 of 60




  [2020/12/15 5:07 p.m. capture of https://restperformance.com/product/rest-bed-with-gel-

  grid/]. These images reflect infringement of Purple’s patent rights, and its trade dress.

         147.      The Buy Now page is virtually identical to the images promoting the ReST

  Bed with Purple Grid™ from October 2020:




  [2020/11/18 11:30 am capture of https://restperformance.com/product/rest-bed-with-

  purple-grid/].


                                                39
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1936 Page 40 of 60




                         Personal Computer Internet Google Search

        148.     After the TRO became effective, Defendants continued internet marketing

  through Google, which for search results from a personal computer still includes

  Purple’s name and its trademarks Purple and Purple Grid™:




  [2020/12/15 Google Search Results for “rest bed with purple,” 4:50 p.m.]. These search

  results and images reflect infringement of Purple’s trademarks, patent rights, and its

  trade dress.

                                Mobile Device Google Search

        149.     After the TRO became effective, Defendants continued internet marketing



                                              40
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1937 Page 41 of 60




  through Google, which for search results from a mobile device still includes Purple’s

  name and its trademarks Purple and Purple Grid™:




  [2020/12/15 Google Search Results for “rest bed with purple,” 4:52 p.m.]. These search

  results and images reflect infringement of Purple’s trademarks, patent rights, and its

  trade dress.




                                              41
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1938 Page 42 of 60




                                 FIRST CAUSE OF ACTION


         150.    Purple incorporates by reference each of the preceding paragraphs as if

  fully set forth herein.

         151.



         152.

         153.




         154.




         155.




         156.




                                              42
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1939 Page 43 of 60




                               SECOND CAUSE OF ACTION


         157.    Purple incorporates by reference each of the preceding paragraphs as if

  set forth fully herein.

         158.



         159.



         160.

         161.



         162.




         163.




         164.




                                              43
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1940 Page 44 of 60




                                 THIRD CAUSE OF ACTION


         165.    Purple incorporates by reference each of the preceding paragraphs as it

  set forth fully herein.

         166.



         167.

         168.



         169.



         170.



         171.




         172.




                                              44
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1941 Page 45 of 60




                                FOURTH CAUSE OF ACTION
                          (Declaratory Judgment – All Defendants)

         173.   Purple incorporates by reference the preceding paragraphs.

         174.   The Court, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-

  2202, has the power to issue declaratory judgments determining rights, status, and

  other legal relations of the parties.

         175.   There is a justiciable controversy between Defendants and Purple,

  including without limitation




         176.   Purple and Defendants have interests that are adverse.

         177.   Purple has legally protectible interests in the issues,




                                               45
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1942 Page 46 of 60




           178.   The issues presented are ripe for judicial determination.

                               FIFTH CAUSE OF ACTION
                  (Lanham Act Trademark Infringement – All Defendants)

           179.   Purple incorporates by reference the preceding paragraphs.

           180.   Defendants were obligated to cease the use of Purple’s trademarks by at

  least August 11, 2020.

           181.   Purple has valid trademarks entitled to protection, including in the

  standard mark “Purple,” the stylized Purple mark, and the “Purple Grid™.”

           182.   The Marks are federally registered or valid common law marks, have

  acquired fame and distinctiveness, and are associated in the mind of the public

  exclusively with Purple.

           183.




           184.



           185.   Defendants’ use of Purple’s trademarks in commerce has caused and is

  likely to cause confusion and mistake in the mind of the public and dilutes Purple’s

  brand.

           186.   Defendant Golden is actively involved in and has the right and ability to

  supervise the business and marketing activities of Defendants ReST and PatienTech.

           187.   Defendant Golden has personally participated in, directed, authorized and


                                                 46
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1943 Page 47 of 60




  approved the infringing activities of Defendants ReST and PatienTech.

         188.   Accordingly, Defendant Golden is personally liable for the infringement of

  Purple’s trademarks, including for all damages arising therefrom.

         189.   As a direct and proximate cause of Defendants’ actions, Purple has

  suffered and will suffer irreparable harm, and is entitled to preliminary and permanent

  injunctive relief, including as set forth in the Sixth Cause of Action.

         190.   The knowing, intentional and willful nature of the acts set forth herein

  renders this an exceptional case under 15 U.S.C. § 1117(a).

         191.   Purple has been damaged by Defendants’ conduct in an amount to be

  determined at trial, and is entitled to recover (1) Defendants’ profits, (2) any damages

  sustained by the Plaintiff, and (3) the costs of the action. Including because this is an

  exceptional case, Purple is also entitled to an award of attorney fees, pre- and post-

  judgment interest, and all costs.

                                  SIXTH CAUSE OF ACTION
                                (Injunction – All Defendants)

         192.   Purple incorporates by reference the preceding paragraphs.

         193.   Defendants have violated Purple’s rights and have otherwise acted in an

  unlawful manner, as set forth in the preceding causes of action, including as reflected in

  the TRO Motion and the TRO itself.

         194.   Purple has a substantial likelihood of prevailing on the merits of its claims,

  including the trademark                            claims as identified in the TRO Motion

  and the TRO itself.

         195.   Absent injunctive relief, including the relief already reflected in the TRO


                                                47
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1944 Page 48 of 60




  but also additional relief directed at Defendants’ post-TRO conduct, Purple will suffer

  irreparable harm, including but not limited to injury to its goodwill, and/or a loss of

  business in an amount that is difficult or impossible to quantify.

         196.    An injunction requiring




         197.    The threatened injury to Purple far outweighs whatever damage an

  injunction would or could cause Defendants, who would not be prohibited from engaging

  in other lawful activities.

         198.    There is a substantial likelihood that Purple will prevail on the merits of the

  claims for which injunctive relief is sought, including as reflected in the TRO Motion and

  the TRO itself.

         199.    Therefore, under Rule 65 of the Federal Rules of Civil Procedure and 15

  U.S.C. § 1116(a), Purple is entitled to a temporary restraining order and preliminary

  injunction that includes, at a minimum, the following relief:

                 (a)     The relief already reflected in the TRO.

                 (b)     An order that Defendants cease their post-TRO violation of the

         letter and spirit of the TRO, that Defendants cease the use of Purple’s trade

         dress, and that Defendants cease marketing or offering for sale Purple’s

         patented products.

                 (c)    Corrective advertising or corrective statements to attempt to

         alleviate harm caused by the Overselling and other deceptive conduct by



                                                48
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1945 Page 49 of 60




         Defendants, including conduct yet to be discovered.

                (d)




                          SEVENTH CAUSE OF ACTION
                (Common Law Trademark Infringement – All Defendants)

         200.   Purple incorporates by reference the preceding paragraphs.

         201.   Purple has common law trademark rights in “Purple Grid™.”

         202.   Purple has a protectable interest in the Purple Grid™ trademark, the

  Defendants’ have used the mark in commerce, and there is a likelihood of consumer

  confusion.

         203.   Defendant Golden is actively involved in and has the right and ability to

  supervise the business and marketing activities of Defendants ReST and PatienTech.

         204.   Defendant Golden has personally participated in, directed, authorized and

  approved the infringing activities of Defendants ReST and PatienTech.

         205.   Accordingly, Defendant Golden is personally liable for the infringement of

  Purple’s trademarks, including for all damages arising therefrom.

         206.   As a direct and proximate cause of Defendants’ actions, Purple has

  suffered and will suffer irreparable harm, and is entitled to preliminary and permanent

  injunctive relief, including as set forth in the Sixth Cause of Action.

         207.   Purple has been damaged by Defendants’ conduct in an amount to be

  determined at trial, and is entitled to recover (1) Defendants’ profits, (2) any damages


                                                49
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1946 Page 50 of 60




  sustained by the Plaintiff, and (3) the costs of the action. Including because of the willful

  nature of Defendants’ conduct, Purple is also entitled to an award of attorney fees, pre-

  and post-judgment interest, and all costs.

         208.   Defendants’ conduct was and is willful and malicious or intentionally

  fraudulent conduct, or conduct that manifests a knowing and reckless indifference

  toward, and a disregard of, the rights of others, and thus Purple is entitled to an award

  of punitive damages.

                             EIGHTH CAUSE OF ACTION
    (Federal Unfair Competition, False Designation of Origin, and Deception as to
   Affiliation, Sponsorship or Approval Under 15 U.S.C. § 1125(a) – All Defendants)

         209.   Purple incorporates by reference the preceding paragraphs.

         210.   Purple has trademark and other rights in “Purple Grid™” under 15 U.S.C.

  § 1125(a).

         211.   Defendants have used the Purple Grid™ mark in commerce, both as a

  false designation of origin, false or misleading description of fact, and a false or

  misleading representation of fact, which is likely to cause confusion, or to cause

  mistake, or to deceive as to the affiliation, connection, or association of ReST and its

  products with Purple and its products, and as to the origin, sponsorship, or approval of

  ReST and its products by Purple.

         212.   Defendants’ conduct is likely to cause confusion, mistake or deception as

  to the source, origin, affiliation, connection or association of ReST’s products, in

  violation of 15 U.S.C. § 1125(a)(1).

         213.   Defendant Golden is actively involved in and has the right and ability to



                                                50
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1947 Page 51 of 60




  supervise the business and marketing activities of Defendants ReST and PatienTech.

         214.   Defendant Golden has personally participated in, directed, authorized and

  approved the infringing activities of Defendants ReST and PatienTech.

         215.   Accordingly, Defendant Golden is personally liable with Defendants ReST

  and PatienTech for unfair competition, including for all damages arising therefrom.

         216.   As a direct and proximate cause of Defendants’ actions, Purple has

  suffered and will suffer irreparable harm, and is entitled to preliminary and permanent

  injunctive relief, including as set forth in the Sixth Cause of Action.

         217.   The knowing, intentional and willful nature of the acts set forth herein

  renders this an exceptional case under 15 U.S.C. § 1117(a).

         218.   Purple has been damaged by Defendants’ conduct in an amount to be

  determined at trial, and is entitled to recover (1) Defendants’ profits, (2) any damages

  sustained by the Plaintiff, and (3) the costs of the action. Including because this is an

  exceptional case, Purple is also entitled to an award of attorney fees, pre- and post-

  judgment interest, and all costs.

                              NINTH CAUSE OF ACTION
         (Trade Dress Infringement Under 15 U.S.C. § 1125(a) – All Defendants)

         219.   Purple incorporates by reference the preceding paragraphs.

         220.   Purple’s trade dress is inherently distinctive and/or has become distinctive

  through secondary meaning.

         221.   Purple’s trade dress is nonfunctional.

         222.   Defendants’ use of Purple’s trade dress has caused and will cause

  confusion or a likelihood of confusion among consumers as to the source or origin,


                                                51
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1948 Page 52 of 60




  and/or the origin, sponsorship, or approval of ReST and its products by Purple.

         223.    Defendant Golden is actively involved in and has the right and ability to

  supervise the business and marketing activities of Defendants ReST and PatienTech.

         224.    Defendant Golden has personally participated in, directed, authorized and

  approved the infringing activities of Defendants ReST and PatienTech.

         225.    Accordingly, Defendant Golden is personally liable for the infringement of

  Purple’s trade dress, including for all damages arising therefrom.

         226.    As a direct and proximate cause of Defendants’ actions, Purple has

  suffered and will suffer irreparable harm, and is entitled to preliminary and permanent

  injunctive relief, including as set forth in the Sixth Cause of Action.

         227.    The knowing, intentional and willful nature of the acts set forth herein

  renders this an exceptional case under 15 U.S.C. § 1117(a).

         228.    Purple has been damaged by Defendants’ conduct in an amount to be

  determined at trial, and is entitled to recover (1) Defendants’ profits, (2) any damages

  sustained by the Plaintiff, and (3) the costs of the action. Including because this is an

  exceptional case, Purple is also entitled to an award of attorney fees, pre- and post-

  judgment interest, and all costs.

                                TENTH CAUSE OF ACTION
                (False Advertising Under 15 U.S.C. § 1125 – All Defendants)

         229.    Purple incorporates by reference the preceding paragraphs.

         230.    Including by the Overselling conduct and statements blaming Purple for its

  inability to deliver product, Defendants have made material false or misleading

  representations of fact and material omissions and failures to disclose.


                                                52
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1949 Page 53 of 60




         231.   Defendants’ false statements and omissions were made in connection

  with the commercial advertising or promotion of its product, and were made in

  commerce.

         232.   Defendants’ false statements and omissions were and are likely to cause

  confusion or mistake as to the origin, association or approval of ReST’s products.

         233.   Defendant Golden is actively involved in and has the right and ability to

  supervise the business and marketing activities of Defendants ReST and PatienTech.

         234.   Defendant Golden has personally participated in, directed, authorized and

  approved the false advertising activities of Defendants ReST and PatienTech.

         235.   Accordingly, Defendant Golden is personally liable with Defendants ReST

  and PatienTech for false advertising, including for all damages arising therefrom.

         236.   As a direct and proximate cause of Defendants’ actions, Purple has

  suffered and will suffer irreparable harm, and is entitled to preliminary and permanent

  injunctive relief, including as set forth in the Sixth Cause of Action.

         237.   Purple has been damaged by Defendants’ conduct in an amount to be

  determined at trial, and is entitled to recover (1) Defendants’ profits, (2) any damages

  sustained by the Plaintiff, and (3) the costs of the action. Including because this is an

  exceptional case, Purple is also entitled to an award of attorney fees, pre- and post-

  judgment interest, and all costs.

                            ELEVENTH CAUSE OF ACTION
                (Deceptive Trade Practices Under Utah Code § 13-11a-3)

         238.   Purple incorporates by reference the preceding paragraphs.

         239.   In the course of their businesses, Defendants have engaged in the


                                                53
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1950 Page 54 of 60




  following deceptive practices, each of which is an independent violation of Utah Code

  § 13-11a-3:

                (a)   passed off their goods as those of another (i.e., Purple);

              (b)    caused a likelihood of confusion or of misunderstanding as to the
        source, sponsorship, approval, or certification of goods or services;

                 (c)    caused likelihood of confusion or of misunderstanding as to
        affiliation, connection, association with, or certification by another;

                      ...

               (e)       represented that goods or services have sponsorship,
        approval, characteristics, benefits, and qualities that they do not have,
        and/or that Defendants and their products have sponsorship, approval,
        status, affiliation, or connection that they do not have;

                      ...

               (g)     represented that Defendants’ goods or services are of a
        particular standard, quality, or grade, and/or that their goods are of a
        particular style or model, when in fact they are goods of another;

                      ...

               (h)    disparaged the goods, services, or business of another by
        false or misleading representation of fact;

                      ...

               (i)    advertised goods or services or the price of goods and
        services with intent not to sell them as advertised;

               (j)     advertises goods or services with intent not to supply a
        reasonable expectable public demand, without clearly and conspicuously
        disclosing a limitation of the quantity available

                      ...

              (t)    engaged in other conduct which creates a likelihood of
        confusion or of misunderstanding.

        240.    Defendant Golden is actively involved in and has the right and ability to


                                              54
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1951 Page 55 of 60




  supervise the business and marketing activities of Defendants ReST and PatienTech.

         241.   Defendant Golden has personally participated in, directed, authorized and

  approved the deceptive trade practices of Defendants ReST and PatienTech.

         242.   Accordingly, Defendant Golden is personally liable for engaging in

  deceptive trade practices, including for all damages arising therefrom.

         243.   As a direct and proximate cause of Defendants’ actions, Purple has

  suffered and will suffer irreparable harm, and is entitled to preliminary and permanent

  injunctive relief, including as set forth in the Sixth Cause of Action.

         244.   Purple is entitled to an order that Defendants promulgate corrective

  advertising by the same media and with the same distribution and frequency as the

  advertising found to violate Chapter 11a of the Utah Code, Truth in Advertising.

         245.   Purple has been damaged in an amount to be proven at trial. Purple is

  also entitled to an award of attorney fees, pre- and post-judgment interest, and all costs.

                           TWELFTH CAUSE OF ACTION
                   (Common Law Unfair Competition – All Defendants)

         246.   Purple incorporates by reference the preceding paragraphs.

         247.   Defendants’ actions constitute passing off, palming off, imitating, and

  conduct causing or likely causing confusion or deception, including Defendants’ misuse

  of Purple’s intellectual property, including its name, common law and registered

  trademarks, its trade dress, and its patent rights.

         248.   As a direct and proximate cause of Defendants’ actions, Purple has

  suffered and will suffer irreparable harm, and is entitled to preliminary and permanent

  injunctive relief, including as set forth in the Sixth Cause of Action.


                                                55
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1952 Page 56 of 60




         249.   Defendant Golden is actively involved in and has the right and ability to

  supervise the business and marketing activities of Defendants ReST and PatienTech.

         250.   Defendant Golden has personally participated in, directed, authorized and

  approved the unfair competition of Defendants ReST and PatienTech, despite his

  personal knowledge of Purple’s trademark rights.

         251.   Accordingly, Defendant Golden is personally liable with Defendants ReST

  and PatienTech for unfair competition, including for all damages arising therefrom

         252.   Purple has been damaged by Defendants’ conduct in an amount to be

  determined at trial, and is entitled to recover (1) Defendants’ profits, (2) any damages

  sustained by the Plaintiff, and (3) the costs of the action. Including because of the willful

  nature of Defendants’ conduct, Purple is also entitled to an award of attorney fees, pre-

  and post-judgment interest, and all costs.

         253.   Defendants’ conduct was and is willful and malicious or intentionally

  fraudulent conduct, or conduct that manifests a knowing and reckless indifference

  toward, and a disregard of, the rights of others, and thus Purple is entitled to an award

  of punitive damages.

                            THIRTEENTH CAUSE OF ACTION
                          (Patent Infringement – All Defendants)

         254.   Purple incorporates by reference the preceding paragraphs.

         255.   Pursuant to Defendants’ statement that




         256.   Including as admitted in ReST’s own marketing and advertising,


                                               56
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1953 Page 57 of 60




  Defendants marketed and sold a product that includes Purple’s patented products, such

  as the ReST Smart Bed™ with the Purple Grid™, and now is marketing and offering for

  sale the “Rest Gel Grid,” which continues to use the exact same images of the Purple

  Grid™ that had previously been on the site:

         257.   Defendants are infringing, contributing to the infringement of, and/or

  inducing others to infringe the ‘664 patent by making, manufacturing, promoting,

  marketing, advertising, distributing, offering for sale and selling and/or causing to be

  offered or sold the Purple Grid™ Rest Bed and now the Rest Gel Grid that infringes at

  least the following claim of the ‘664 Patent literally and/or under the doctrine of

  equivalents: Claims 1, 5, and 8.

         258.   Defendants are infringing, contributing to the infringement of, and/or

  inducing others to infringe the ‘750 patent by making, manufacturing, promoting,

  marketing, advertising, distributing, offering for sale and selling and/or causing to be

  offered or sold the Purple Grid™ Rest Bed and now the Rest Gel Grid that infringes at

  least the following claim of the ‘750 Patent literally and/or under the doctrine of

  equivalents: Claims 1 and 16.

         259.   Defendant Golden is actively involved in and has the right and ability to

  supervise the business and marketing activities of Defendants ReST and PatienTech.

         260.   Defendant Golden has personally participated in, directed, authorized and

  approved the infringing activities of Defendants ReST and PatienTech, despite his

  personal knowledge of Purple’s trademark rights.

         261.   Accordingly, Defendant Golden is personally liable with Defendants ReST



                                               57
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1954 Page 58 of 60




  and PatienTech for patent infringement, including for all damages arising therefrom

         262.   As a direct and proximate cause of Defendants’ actions, Purple has

  suffered and will suffer irreparable harm, and is entitled to preliminary and permanent

  injunctive relief, including as set forth in the Sixth Cause of Action.

         263.   Defendants have willfully infringed the ‘664 Patent and the ‘750 Patent.

         264.   Defendants’ actions make this an exceptional case within the meaning of

  35 U.S.C. § 285, entitling Purple to an award of attorney fees and to treble damages.

         265.   Purple has suffered and will continue to suffer substantial damage to its

  business, including, without limitation, lost profits, loss of business reputation, loss of

  business opportunities, and loss of market share, by reason of Defendants’ acts of

  patent infringement. Purple is entitled to recover from Defendants damages adequate

  to compensate for the infringement, together with interest and costs as fixed by the

  court. The Court should increase the award by three times the amount of damages.

                                    PRAYER FOR RELIEF

         WHEREFEORE, Purple respectfully requests the Court enter judgment against

  Defendants as follows:

         1.     On each cause of action, for the relief pleaded and requested, including

  for damages sufficient to compensate Plaintiff for Defendants’ wrongful conduct and

  infringement; for a declaratory judgment as requested; for injunctive relief as requested;

  for exemplary, enhanced or punitive damages; for an award of pre-judgment and post-

  judgment interest and costs.

         2.     For such other further relief to which Purple may be entitled in law and in



                                                58
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1955 Page 59 of 60




  equity.

            DATED this 8th day of February, 2021.

                                              MAGLEBY CATAXINOS & GREENWOOD, PC




                                              James E. Magleby
                                              Christine Greenwood
                                              Adam Alba
                                              Attorneys for Plaintiff Purple Innovation, LLC


                                         JURY DEMAND

            Pursuant to Federal Rule of Civil Procedure 38, Plaintiff Purple Innovation, LLC

  demands a trial by jury on all issues so triable.

            DATED this 8th day of February, 2021.

                                              MAGLEBY CATAXINOS & GREENWOOD, PC




                                              James E. Magleby
                                              Christine Greenwood
                                              Adam Alba
                                              Attorneys for Plaintiff Purple Innovation, LLC




                                                 59
Case 2:20-cv-00708-RJS-CMR Document 127 Filed 02/08/21 PageID.1956 Page 60 of 60




                                CERTIFICATE OF SERVICE

         I hereby certify that I am employed by the law firm of MAGLEBY CATAXINOS &

  GREENWOOD, PC, 170 South Main Street, Suite 1100, Salt Lake City, Utah 84101, and

  that pursuant to Rule 5(b), Federal Rules of Civil Procedure, a true and correct copy of

  the foregoing CONSOLIDATED FIRST AMENDED COMPLAINT was delivered to the

  following this 8th day of February, 2021, by:

  [X] CM/ECF System

  [ ] Electronic Mail


  Tracy H. Fowler
    tfowler@swlaw.com
  Annika L. Jones
    aljones@swlaw.com
  SNELL & WILMER L.L.P.
  15 West South Temple, Suite 1200
  Salt Lake City, Utah 84101-1004

  M. Bradford Sanders
    BradSanders@SandersLPA.com
  Thomas C. James Jr.
    TomJames@SandersLPA.com
  SANDERS & ASSOCIATES LPA
  8041 Hosbrook Road, Suite 315
  Cincinnati, Ohio 45236

  Attorneys for Defendant

                                            /s/ H. Evan Gibson
